Case 1:20-mc-00212-AJN Document 31-35 Filed 06/26/20 Page 1 of 4




              Exhibit 35
    Case 1:20-mc-00212-AJN Document 31-35 Filed 06/26/20 Page 2 of 4



IN THE HIGH COURT OF JUSTICE
BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
COMMERCIAL COURT
QUEEN’S BENCH DIVISION

BEFORE: MRS JUSTICE MOULDER

BETWEEN:
                                (1)    VALE S.A.
                        (2)       VALE HOLDINGS B.V.
                     (3)        VALE INTERNATIONAL S.A.
                                                                   Claimants
                                     -and-

                      (1)      BENJAMIN STEINMETZ
                        (2)      DAG LARS CRAMER
                         (3)      MARCUS STRUIK
                          (4)      ASHER AVIDAN
                         (5)      JOSEPH TCHELET
                           (6)      DAVID CLARK
                       (7)      BALDA FOUNDATION
              (8)      NYSCO MANAGEMENT CORPORATION
                                                              Defendants
    ____________________________________________________________________

                                CONSENT ORDER
   ____________________________________________________________________


UPON the Worldwide Freezing Order made by Sir Michael Burton GBE
(sitting as a Judge of the High Court) dated 3 December 2019 and
subsequently continued by Mr Justice Andrew Baker by Order dated 16
December 2019 (the “WFO”)


AND UPON the First Defendant having filed proceedings on 21 May 2020
in the United States District Court for the Southern District of New York
captioned In Re Application of Benjamin Steinmetz for an Order to Take
Discovery from Vale S.A., Vale Americas Inc., Rio Tinto PLC, and Rio Tinto
Limited   Pursuant    to   28    U.S.C.   §   1782   (the   “Steinmetz   1782
Proceedings”)
    Case 1:20-mc-00212-AJN Document 31-35 Filed 06/26/20 Page 3 of 4



AND UPON Schedule B(9) of the WFO providing that the Claimants
undertake not to use without the permission of the Court any information
obtained as a result of the WFO for the purpose of any civil or criminal
proceedings, either in England and Wales or in any other jurisdiction other
than this claim


AND UPON the Claimants wishing to use certain information and
documents as set out in this Order in the Steinmetz 1782 Proceedings and
having agreed to file such documents under seal in the Steinmetz 1782
Proceedings


AND UPON the application of the Claimants by notice dated 12 June 2020
(the “Application”)


AND UPON the Claimants and the First Defendant having agreed to the
terms of this Order


BY CONSENT it is ordered that:

1. The Claimants have permission pursuant to CPR 31.22(1)(b) and
   Schedule B(9) of the WFO to use the following information and
   documents for the purpose of the Steinmetz 1782 Proceedings:


   1.1.     the First Defendant’s statement of assets dated 30 December
      2019,


   1.2.     the First Defendant’s Affirmation dated 13 January 2020 (and in
      respect of which, to the extent necessary, the Claimants also have
      permission pursuant to CPR 32.12(2)(b)), and


   1.3.     the Fifth Witness Statement of James Brady dated 29 May 2020
      together with the documents exhibited thereto (to the extent that
      permission is required because they contain information obtained as
      a result of the WFO).

                                    2
    Case 1:20-mc-00212-AJN Document 31-35 Filed 06/26/20 Page 4 of 4




2. The hearing of the Application listed for 24 June 2020 be vacated.


3. Costs of the Application to be determined on paper, following
  submissions from the parties as follows:


  3.1.       Parties to exchange submissions on the costs of the Application
      by 4pm on 23 June 2020


  3.2.       Parties to exchange any submissions in reply by 4pm on 24 June
      2020


  3.3.       Issues of costs to be referred to a Judge for determination
      thereafter



Dated 22nd June 2020




                                     3
